563 So. 2d 116 (1990)
Edwin OBANDO, Appellant,
v.
FORTUNE INSURANCE COMPANY, Appellee.
No. 90-41.
District Court of Appeal of Florida, Third District.
May 22, 1990.
Rehearing Denied July 18, 1990.
*117 Marc L. Goldman and Carlos Lidsky, Hialeah, for appellant.
Lockett & Blair and Jerri A. Blair, Tavares, and Matt Hellman, Plantation, for appellee.
Before NESBITT, LEVY and GERSTEN, JJ.
PER CURIAM.
We affirm the trial court order denying relief in a declaratory suit seeking attorney's fees based on an alleged wrongful withholding of benefits under an automobile insurance policy.
At the time the complaint was filed, there were no unpaid medical bills pending and the carrier had asked for follow-up information and any additional medical bills. When subsequent medical bills accrued and the aggregate exceeded the insured's $2,000 deductible, the carrier settled all claims submitted within thirty days.
Consequently, until such time as benefits were wrongfully withheld, the insured's attorney was in no better position than the insured himself to claim a denial of coverage and the right to any applicable attorney's fees. See Government Employees Ins. Co. v. Battaglia, 503 So. 2d 358 (Fla. 5th DCA 1987); Great Southwest Fire Ins. Co. v. DeWitt, 458 So. 2d 398 (Fla. 1st DCA 1984).
Affirmed.